Title: To Benjamin Franklin from François-Pierre de Séqueville, [25 November 1782]
From: Séqueville, François-Pierre de
To: Franklin, Benjamin


[November 25, 1782]
Le Roi ne verra pas demain mardi 26. Messieurs les Ambassadeurs et ministres Etrangers.
La Cour prendra le Deuil le 27 de ce mois, à l’occasion de la mort de la Psse Charlotte Amelie, de Dannemk. Sa Majesté le portera cinq jours.
De SEQUEVILLESecrétaire ordinaire du Roi, à la conduitde Mrs. les Ambassadeurs.
 
Addressed: a Monsieur, / Monsieur francklin ministre / Plenipre. des Etats unis de / l’amerique septentrionale / a Passy De sequeville
